                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                 EUGENE DIVISION



 S.D., and ex rel. D.D. and                              Case No. 6:l 7-cv-00770-MK
 Next Friend ofM.D                                        ORDER AND OPINION

              Plaintiffs,

       VS.


 CLIDE SAIKI, et al.,

              Defendants.

 AIKEN, District Judge:

       Magistrate     Judge   Mustafa   Kasubhai   has   filed   his   Findings   and

- Recommendation ("F&R") (doc. 125) recommending that this case should be

 dismissed with prejudice and that plaintiff should be precluded from filing a fifth

 amended complaint. The matter is now before me. See 28 U.S.C. § 636(b)(l)(B) and

 Fed. R. Civ. P. 72(b).

       When either party objects to any portion of a magistrate judge's F&R, the

 district court must make a de novo determination of that portion of the magistrate

 judge's report. See 28 U.S.C. § 636(b)(l); McDonnell Douglas Corp. v. Commodore
 PAGE 1 -ORDER
Business Machines, Inc., 656 F.2d 1309, 1313 (9th Cir. 1981), cert denied, 455 U.S.

920 (1982).   Plaintiffs have filed timely objections 1 (docs. 141 and 142), and

defendants have filed a response to those objections (doc. 143). Thus, this Court

reviews the F&R de novo.

      This Court has reviewed plaintiffs' objections and attached documents and

find no error in Magistrate Judge Kasubhai's F&R. Thus, the Court adopts the

F&R (doc. 125) in its entirety. Accordingly, this action is dismissed, with prejudice.

All other pending motions and requests are denied as moot.

      IT IS SO ORDERED .
                  . ~
      Dated this 2/_ day of January, 2020.



                                    ~ ClL,_;
                                    Ann Aiken
                            United States District Judge




       1This Court has granted three extension of time for plaintiffs to file
objections. (docs. 131, 135, 138.)
PAGE 2 -ORDER
